DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this application filed on 04/17/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford (US 5,906,802).
Regarding claims 1 and 12, Langford discloses a method of reprocessing and preparing a lumen device (col.1, lines 40-47 and col.4, lines 50-67 through col.5, lines 1-16), the method comprising the steps of:
placing a lumen device or an endoscope with a first lumen end and a second lumen end in a vacuum chamber (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18);
purging liquid from one or more channels of the lumen device by introducing a pressure differential (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) at the first lumen end; 
delivering a decontamination fluid to the second lumen end (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) of the lumen device; and
purging liquid from one or more channels of the endoscope by introducing a vacuum at the first lumen end, wherein the purging step occurs prior to introducing any decontamination fluid into the endoscope (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18).
Regarding claims 2 and 13, Langford discloses that the purging step (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) includes connecting the second lumen end to a valve arrangement (Fig.1:23) that is in fluid communication to outside the vacuum chamber (Fig.1:21 and 20), wherein a valve arrangement is movable between an open position that allows fluid flow between the second lumen end and outside the vacuum chamber and a closed position (col.5, lines 1-16; and col.6, lines 1-18) that prevents fluid flow between the second lumen end and outside the vacuum chamber.
Regarding claims 3 and 14, Langford discloses that the purging step includes introducing a vacuum (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) into the vacuum chamber. 
Regarding claims 4 and 15, Langford discloses that the purging step includes opening the valve arrangement (col.6, lines 1-6) to the atmosphere.
Regarding claims 8 and 19, Langford discloses that the valve arrangement includes (Fig.1:23 and Fig.3:37A-37E) a plurality of valves.
Regarding claims 9 and 20, Langford discloses that the valve arrangement is in fluid communication with a reversible pump (Fig.1:20 and 21).
Regarding claim 10, Langford discloses that the valve arrangement comprises a multiport valve (the unlabeled tubes connected to controller and valves 23 as shown in Fig.1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,906,802) as applied to claims 4, 15, and further in view of Nakanishi et al. (US 2002/0064479 A1).
Regarding claims 5 and 16, Langford appears silent to disclose the use of compressed gas.
Nakanishi et al. discloses a method for washing and disinfecting an endoscope [0019] where a compressor is connected to the air supply to provide compressed air in order to remove water from within the endoscope [0052]. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Nakanishi et al. compressor to Langford method in order to remove water from within the endoscope.
	Regarding claims 6 and 17, Langford discloses the delivering step includes opening the valve arrangement and delivering a decontamination or sterilant fluid to the second lumen end (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) of the endoscope.
Regarding claims 7 and 18, Langford discloses the delivering step (col.4, lines 52-67 through col.5, lines 1-16; and col.6, lines 1-18) includes drawing fluid from the first lumen end of the endoscope/lumen.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Langford (US 5,906,802) as applied to claim 1, and further in view of Edwards et al. (US 5,779,973).
	Langford appears silent to disclose the step of atomization of the decontamination fluid using helium gas as the carrier gas prior to delivering the sterilant fluid to the endoscope.
	Edwards et al. discloses a method for vapor sterilization of medical items (col.2, lines 53-60) where a flow of sterilant mist into the interstitial space is provided (col.3, lines 10-12) using helium gas (col.6, lines 38-39) as the carrier gas so that the sterilant vapor is maintained in contact with the surfaces defining the interstitial space until sterilization is achieved (col.2, lines 58-60). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add Edwards et al. vaporization/helium gas steps to Langford method so that the sterilant vapor is maintained in contact with the surfaces defining the interstitial space until sterilization is achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798